Citation Nr: 1342619	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-10 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right testicle disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1975 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In August 2009, the Veteran submitted a Notice of Disagreement as to the June 2009 rating decision, which denied service connection for a right testicle disability and a back disability.  A Statement of the Case was issued with respect to both of those issues.  The Veteran, however, only appealed the issue of service connection for a right testicle disability.  See April 2011 VA Form 9.  As such, only that issue was certified to the Board for appellate review.  The only issue before the Board is entitlement to service connection for a right testicle disability.



FINDING OF FACT

The Veteran's right testicle disability was not incurred in or caused by his period of military service.



CONCLUSION OF LAW

The Veteran's right testicle disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran received notification prior to the initial unfavorable agency decision through a notice letter dated May 2009.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103 (West 2012 & Supp. 2012).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with the claims file.  To date, no further records outside the claims file have been identified by the Veteran.  Thus, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded a VA examination for his right testicle disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381  (Fed. Cir. 2003).  The Board finds this examination is adequate for the purposes of evaluating the Veteran's right testicle disability as it involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran asserts that his right testicle disability is related to his period of active service.  Tthe Veteran contends that his right testicle disability is the result of a right inguinal hernia repair that he underwent during that period of service. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board also notes that service connection for chronic diseases may also be established by a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Because, however, testicular atrophy, which the Veteran has been diagnosed as having, is not a chronic disease listed under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are not applicable in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The record reveals that the Veteran has been diagnosed as having right testicular atrophy.  See August 2010 VA Examination Report; July 2009 Treatment Record of Dr. E.D.  Further, the Veteran's service treatment records indicate that the Veteran underwent a hernia operation, which left a 3 to 4 inch scar.  See October 1980 Report of Separation Medical Examination.  As the Veteran has a right testicle disability, testicular atrophy, and an in-service event is shown, the hernia operation, the question is one of nexus.  

The Veteran's service treatment records do note that the Veteran experienced some pain and bruising in December 1976, subsequent to his hernia operation.  See December 8, 1976 Chronological Record of Medical Care.  Testicular pain was also noted in May 1977.  See May 9, 177 Chronological Record of Medical Care.  Despite this, at separation, the Veteran did not indicate any testicular pain or atrophy.  See October 1980 Separation Examination.  Further, atrophy was not noted until approximately 2000.  See August 2010 VA Examination Report.

One of the Veteran's private treatment providers, Dr. E.D., submitted a letter.  See July 2009 Letter of Dr. E.D.  In that letter, Dr. E.D. mentioned the Veteran's in-service hernia operation and expressed that "[t]his could be a causal event with regard to [the Veteran's] testicle atrophy, and I feel it should be evaluated by a surgeon with specialty in this area."  Id.  Dr. E.D.'s statement is speculative in nature, as he expressed that the hernia operation "could be" related to the Veteran's right testicle atrophy.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" too speculative to establish nexus).  As such, Dr. E.D.'s opinion that the Veteran's testicular atrophy could be related to his period of service is not sufficient to find those two things are etiologically linked.

The Veteran was afforded a VA examination to address the nature and etiology of the Veteran's testicular atrophy in August 2010.  The examiner noted that the Veteran began to notice his right testicle shrinking in about 2000.  The examiner reviewed the Veteran's claims file and examined the Veteran.  The examiner concluded that the Veteran's testicular atrophy was "less likely as not (less than 50/50 probability) caused by or a result of right inguinal hernia repair." August 2010 VA Examination Report.  As rationale, the examiner explained that the Veteran's hernia repair was of the bowel, not the testicle.  Thus, the examiner explained that evidence of atrophy, or shrinking, would appear earlier than 20 to 30 years after the Veteran's procedure.  The examiner also explained that if the atrophy was caused by suturing, the Veteran would have experienced a significant amount of pain.  The evidence of record does not indicate testicular pain other than where noted in the Veteran's service treatment records, as discussed above.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

In this instance, the Board finds that the August 2010 VA examiner's opinion credible and affords that opinion probative weight.  After a review of the Veteran's claims file, the examiner offered an opinion as to the etiology and explained why the lapse in time and the lack of significant pain in the interim indicated that the Veteran's testicular atrophy was not etiologically related to his hernia procedure in service.  The examiner clearly explained why, in her opinion, the Veteran's testicular atrophy is not etiologically related to his in-service hernia procedure.  As such, the Board affords that opinion probative weight.

The Board also notes that the Veteran himself contends that his right testicular atrophy is the result of his in-service hernia operation.  See August 2009 Notice of Disagreement.  The Veteran's lay assertions of medical diagnosis or etiology, however, cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  As such, the Veteran's assertion that his right testicular atrophy is the result of his in-service hernia operation is not sufficient to furnish the necessary nexus between his disability and his in-service operation.

In summary, the weight of the evidence is against the Veteran's claim.  The Veteran did not begin experiencing testicular atrophy until about 2000, some twenty years after service.  Further, although Dr. E.D. explained that the Veteran's testicular atrophy could be related to his period of service, his statement is speculative.  More probative weight is afforded the August 2010 VA examiner's opinion.  As discussed above, the examiner concluded that it was not at least as likely as not that the Veteran's testicular atrophy was related to his in-service hernia procedure.  Given the probative opinion of the VA examiner and no probative opinion otherwise, the Board finds that service connection for a right testicle disability is not warranted in this case.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran is not entitled to service connection for a right testicle disability


ORDER

Entitlement to service connection for a right testicle disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


